DETAILED ACTION
	This action is in response to the amendments filed November 18, 2021. Claims 1, 3, 5, and 8 have been amended. Claims 15-18 have been newly added. Claims 1 and 8 are independent claims. Claims 1, 8, 15, and 17 have been amended by examiner’s amendment below. Claims 1-18 are indicated as allowable.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on February 25, 2022.
The application has been amended as follows:
To the claims:
1. (Currently Amended) A non-transitory computer-readable storage medium storing a computer-readable program that, when executed by a terminal, causes the terminal to perform a process comprising:
first-causing, by a processor included in the terminal, a screen to display a plurality of contents including a first content item in a first display area on the screen, the first content item relating to multimedia content;
receiving, by the processor, instructions from a user to scroll the plurality of contents displayed in the first display area;
determining, by the processor, whether the first content item is viewed based on at least one of

whether the multimedia content has been shared by the user, or
whether the multimedia content is replayed based on a selection of a link associated with and included in the first content item by the user; 
second-causing, by the processor, the screen to scroll the plurality of contents displayed in the first display area based on the instructions such that at least a portion of the first content item is not displayed in the first display area;
third-causing, by the processor, the first content item to move from the first display area to a second display area on the screen based on the instructions and a result of the determining indicating that the first content item is not viewed; 
displaying the moved first content item in the second display area in a different display form than a display form of the first content item in the first display area; and
enlarging the first display area and displaying the first content item in  the enlarged first display area of the screen, in response to a selection of the moved first content item
 
8. (Currently Amended) A display controlling method for controlling a terminal including a processor and a screen, the method comprising:
first-causing, by the processor, the screen to display a plurality of contents including a first content item in a first display area on the screen, the first content item relating to multimedia content;
receiving, by the processor, instructions from a user to scroll the plurality of contents displayed in the first display area;
determining, by the processor, whether the first content item is viewed based on at least one of
whether the multimedia content related to the first content item has been replayed on the terminal based on an input of the user to the first content item,
whether the multimedia content has been shared by the user, or
whether the multimedia content is replayed based on a selection of a link associated with and included in the first content item by the user; 
second-causing, by the processor, the screen to scroll the plurality of contents displayed in the first display area based on the instructions such that at least a portion of the first content item is not displayed in the first display area;
third-causing, by the processor, the terminal to move the first content item from the first display area to a second display area on the 
displaying, by the processor, the moved first content item in the second display area in a different display form than a display form of the first content item in the first display area; and
enlarging the first display area and displaying the first content item in the enlarged first display area of the screen, in response to a selection of the moved first content item
 
15. (Currently Amended) The non-transitory computer-readable storage medium storing the computer-readable program as claimed in claim 1, wherein the displaying of the first content item includes enlarging the first content item so as to entirely cover the enlarged first display area of the screen. 
 
17. (Currently Amended) The display controlling method as claimed in claim 8, wherein the displaying of the first content item includes enlarging the first content item so as to entirely cover the enlarged first display area of the screen. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 8, when considered as a whole, are allowable over the prior art of record found during the time of examination.
During the time of examination, the following prior art references were found to be the closest art of record to the claimed invention: Lee et al. (USPPN: 2016/0191429; hereinafter Lee) directed to a device and method of controlling wherein in response to a slide direction on a main display area, notification information can be displayed in a second display area and Chastney (USPPN: 2015/0264312; hereinafter Chastney) directed to a method for highlighting unread messages.
Lee teaches a device and method of controlling wherein notifications corresponding to unviewed content are displayed in a sub display area in response to a 
Chastney teaches a method of highlighting unread messages wherein the messages include video content. Chastney further teaches in response to user input, unread/unviewed content is displayed in a separate region of the display from which it was selected.
However, the cited references fail to teach, either alone or in combination, when considered as a whole: “first-causing, by a processor included in the terminal, a screen to display a plurality of contents including a first content item in a first display area on the screen, the first content item relating to multimedia content; receiving, by the processor, instructions from a user to scroll the plurality of contents displayed in the first display area; determining, by the processor, whether the first content item is viewed based on at least one of whether the multimedia content related to the first content item has been replayed on the terminal based on an input of the user to the first content item, whether the multimedia content has been shared by the user, or whether the multimedia content is replayed based on a selection of a link associated with and included in the first content item by the user; second-causing, by the processor, the screen to scroll the plurality of contents displayed in the first display area based on the instructions such that at least a portion of the first content item is not displayed in the first display area; third-causing, by the processor, the first content item to move from the first display area to a second display area on the screen based on the instructions and a result of the determining indicating that the first content item is not viewed; displaying 
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STELLA HIGGS/           Primary Examiner, Art Unit 2179